CONCURRING AND DISSENTING OPINION
Lenroot, Judge,
specially concurring and dissenting: I concur in the conclusion reached by the majority with respect to the merchandise represented by Exhibit 1 and dissent as to the merchandise represented by Exhibit 2.
This case involves the same questions that were considered by the court in the case of United States v. E. H. Sargent & Co. (Inc.), 20 C. C. P. A. (Customs) 172, T. D. 45774, and my views are expressed in my concurring and dissenting opinion therein.